Case 2:21-cv-02925-BRM-ESK Document 1-1 Filed 02/18/21 Page 1 of 9 PageID: 7




                              Exhibit A
           Case 2:21-cv-02925-BRM-ESK Document 1-1 Filed 02/18/21 Page 2 of 9 PageID: 8
AO 88B (Rev. 02/14) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action


                                       UNITED STATES DISTRICT COURT
                                                                           for the
                                                            DistrictDistrict
                                                       __________    of NewofJersey
                                                                               __________
  Ex Parte Appl'n to Take Discovery of Gaurav Patel
                                                                              )
                               Plaintiff                                      )
                                  v.                                          )        Civil Action No.
                                                                              )
                                                                              )
                              Defendant                                       )

                        SUBPOENA TO PRODUCE DOCUMENTS, INFORMATION, OR OBJECTS
                          OR TO PERMIT INSPECTION OF PREMISES IN A CIVIL ACTION

 To:                                        Gaurav Patel of 18 Parkside Drive, Parsippany, NJ 07054

                                                       (Name of person to whom this subpoena is directed)

       ✔
       u Production: YOU ARE COMMANDED to produce at the time, date, and place set forth below the following
documents, electronically stored information, or objects, and to permit inspection, copying, testing, or sampling of the
material: materials identified in the attached Exhibit A.



  Place: Faegre Drinker Offices, 600 Campus Dr, Florham Park,                           Date and Time:
           NJ 07932


     u Inspection of Premises: YOU ARE COMMANDED to permit entry onto the designated premises, land, or
other property possessed or controlled by you at the time, date, and location set forth below, so that the requesting party
may inspect, measure, survey, photograph, test, or sample the property or any designated object or operation on it.

  Place:                                                                               Date and Time:



       The following provisions of Fed. R. Civ. P. 45 are attached – Rule 45(c), relating to the place of compliance;
Rule 45(d), relating to your protection as a person subject to a subpoena; and Rule 45(e) and (g), relating to your duty to
respond to this subpoena and the potential consequences of not doing so.

Date:

                                  CLERK OF COURT
                                                                                            OR

                                           Signature of Clerk or Deputy Clerk                                         Attorney’s signature


The name, address, e-mail address, and telephone number of the attorney representing (name of party)
Robert J. Parfet Living Trust, et al.                                   , who issues or requests this subpoena, are:
Jeffrey Jacobson; 600 Campus Drive, Florham Park, NJ 07932; jeffrey.jacobson@faegredrinker.com; 212 248 3191

                               Notice to the person who issues or requests this subpoena
If this subpoena commands the production of documents, electronically stored information, or tangible things or the
inspection of premises before trial, a notice and a copy of the subpoena must be served on each party in this case before
it is served on the person to whom it is directed. Fed. R. Civ. P. 45(a)(4).
         Case 2:21-cv-02925-BRM-ESK Document 1-1 Filed 02/18/21 Page 3 of 9 PageID: 9
AO 88B (Rev. 02/14) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action (Page 2)

Civil Action No.

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 45.)

            I received this subpoena for (name of individual and title, if any)
on (date)                               .

            u I served the subpoena by delivering a copy to the named person as follows:


                                                                                           on (date)                                   ; or

            u I returned the subpoena unexecuted because:
                                                                                                                                                     .

            Unless the subpoena was issued on behalf of the United States, or one of its officers or agents, I have also
            tendered to the witness the fees for one day’s attendance, and the mileage allowed by law, in the amount of
            $                                     .

My fees are $                                     for travel and $                              for services, for a total of $                0.00   .


            I declare under penalty of perjury that this information is true.


Date:
                                                                                                   Server’s signature



                                                                                                 Printed name and title




                                                                                                    Server’s address

Additional information regarding attempted service, etc.:
         Case 2:21-cv-02925-BRM-ESK Document 1-1 Filed 02/18/21 Page 4 of 9 PageID: 10
AO 88B (Rev. 02/14) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action(Page 3)

                             Federal Rule of Civil Procedure 45 (c), (d), (e), and (g) (Effective 12/1/13)
(c) Place of Compliance.                                                                (ii) disclosing an unretained expert’s opinion or information that does
                                                                                   not describe specific occurrences in dispute and results from the expert’s
  (1) For a Trial, Hearing, or Deposition. A subpoena may command a                study that was not requested by a party.
person to attend a trial, hearing, or deposition only as follows:                     (C) Specifying Conditions as an Alternative. In the circumstances
   (A) within 100 miles of where the person resides, is employed, or               described in Rule 45(d)(3)(B), the court may, instead of quashing or
regularly transacts business in person; or                                         modifying a subpoena, order appearance or production under specified
   (B) within the state where the person resides, is employed, or regularly        conditions if the serving party:
transacts business in person, if the person                                             (i) shows a substantial need for the testimony or material that cannot be
      (i) is a party or a party’s officer; or                                      otherwise met without undue hardship; and
      (ii) is commanded to attend a trial and would not incur substantial               (ii) ensures that the subpoenaed person will be reasonably compensated.
expense.
                                                                                   (e) Duties in Responding to a Subpoena.
 (2) For Other Discovery. A subpoena may command:
   (A) production of documents, electronically stored information, or                (1) Producing Documents or Electronically Stored Information. These
tangible things at a place within 100 miles of where the person resides, is        procedures apply to producing documents or electronically stored
employed, or regularly transacts business in person; and                           information:
   (B) inspection of premises at the premises to be inspected.                        (A) Documents. A person responding to a subpoena to produce documents
                                                                                   must produce them as they are kept in the ordinary course of business or
(d) Protecting a Person Subject to a Subpoena; Enforcement.                        must organize and label them to correspond to the categories in the demand.
                                                                                      (B) Form for Producing Electronically Stored Information Not Specified.
 (1) Avoiding Undue Burden or Expense; Sanctions. A party or attorney              If a subpoena does not specify a form for producing electronically stored
responsible for issuing and serving a subpoena must take reasonable steps          information, the person responding must produce it in a form or forms in
to avoid imposing undue burden or expense on a person subject to the               which it is ordinarily maintained or in a reasonably usable form or forms.
subpoena. The court for the district where compliance is required must                (C) Electronically Stored Information Produced in Only One Form. The
enforce this duty and impose an appropriate sanction—which may include             person responding need not produce the same electronically stored
lost earnings and reasonable attorney’s fees—on a party or attorney who            information in more than one form.
fails to comply.                                                                      (D) Inaccessible Electronically Stored Information. The person
                                                                                   responding need not provide discovery of electronically stored information
 (2) Command to Produce Materials or Permit Inspection.                            from sources that the person identifies as not reasonably accessible because
   (A) Appearance Not Required. A person commanded to produce                      of undue burden or cost. On motion to compel discovery or for a protective
documents, electronically stored information, or tangible things, or to            order, the person responding must show that the information is not
permit the inspection of premises, need not appear in person at the place of       reasonably accessible because of undue burden or cost. If that showing is
production or inspection unless also commanded to appear for a deposition,         made, the court may nonetheless order discovery from such sources if the
hearing, or trial.                                                                 requesting party shows good cause, considering the limitations of Rule
   (B) Objections. A person commanded to produce documents or tangible             26(b)(2)(C). The court may specify conditions for the discovery.
things or to permit inspection may serve on the party or attorney designated
in the subpoena a written objection to inspecting, copying, testing, or            (2) Claiming Privilege or Protection.
sampling any or all of the materials or to inspecting the premises—or to             (A) Information Withheld. A person withholding subpoenaed information
producing electronically stored information in the form or forms requested.        under a claim that it is privileged or subject to protection as trial-preparation
The objection must be served before the earlier of the time specified for          material must:
compliance or 14 days after the subpoena is served. If an objection is made,            (i) expressly make the claim; and
the following rules apply:                                                              (ii) describe the nature of the withheld documents, communications, or
     (i) At any time, on notice to the commanded person, the serving party         tangible things in a manner that, without revealing information itself
may move the court for the district where compliance is required for an            privileged or protected, will enable the parties to assess the claim.
order compelling production or inspection.                                           (B) Information Produced. If information produced in response to a
     (ii) These acts may be required only as directed in the order, and the        subpoena is subject to a claim of privilege or of protection as
order must protect a person who is neither a party nor a party’s officer from      trial-preparation material, the person making the claim may notify any party
significant expense resulting from compliance.                                     that received the information of the claim and the basis for it. After being
                                                                                   notified, a party must promptly return, sequester, or destroy the specified
 (3) Quashing or Modifying a Subpoena.                                             information and any copies it has; must not use or disclose the information
   (A) When Required. On timely motion, the court for the district where           until the claim is resolved; must take reasonable steps to retrieve the
compliance is required must quash or modify a subpoena that:                       information if the party disclosed it before being notified; and may promptly
     (i) fails to allow a reasonable time to comply;                               present the information under seal to the court for the district where
     (ii) requires a person to comply beyond the geographical limits               compliance is required for a determination of the claim. The person who
specified in Rule 45(c);                                                           produced the information must preserve the information until the claim is
     (iii) requires disclosure of privileged or other protected matter, if no      resolved.
exception or waiver applies; or
     (iv) subjects a person to undue burden.                                       (g) Contempt.
  (B) When Permitted. To protect a person subject to or affected by a              The court for the district where compliance is required—and also, after a
subpoena, the court for the district where compliance is required may, on          motion is transferred, the issuing court—may hold in contempt a person
motion, quash or modify the subpoena if it requires:                               who, having been served, fails without adequate excuse to obey the
      (i) disclosing a trade secret or other confidential research,                subpoena or an order related to it.
development, or commercial information; or



                                         For access to subpoena materials, see Fed. R. Civ. P. 45(a) Committee Note (2013).
Case 2:21-cv-02925-BRM-ESK Document 1-1 Filed 02/18/21 Page 5 of 9 PageID: 11




                                           EXHIBIT A

                                         DEFINITIONS

         1.    The “Action” refers to the Application for an Order to Take Discovery from

Gaurav Patel Pursuant to 28 U.S.C. § 1782, captioned In re Ex Parte Application Pursuant to 28

U.S.C. § 1782 to Take Discovery of Gaurav Patel for Use in a Foreign Proceeding, pending in the

United States District Court for the District of New Jersey.

         2.    The “SEC Litigation” refers to United States Securities and Exchange Commission

v. Mediatrix Capital Inc., et al., Case No. 1:19-cv-02594-RM-SKC, currently pending in the

United States District Court for the District of Colorado.

         3.     “You” and “Yours” refers to Gaurav Patel of 18 Parkside Drive, Parsippany, NJ

07054.

         4.    The “Relevant Period” means January 1, 2015 through the present.

         5.    “Equiti” or “Equiti Entities” refers to Equiti Group Limited; Equiti US, LLC,

f/k/a Divisa US, LLC; Equiti Capital UK Limited, f/k/a Divisa UK Limited; Equiti Armenia CJSC,

f/k/a Divisa AM CJSC; and/or any predecessor entities, including Divisa, together with its

affiliates, subsidiaries, officers, directors, employees, agents, attorneys, representatives, and

anyone acting or purporting to act on their behalf.

         6.    “BI/M” refers to Blue Isle Markets Inc.; Blue Isle Markets Ltd.; Mediatrix Capital

Inc.; Mediatrix Capital, LLC; Mediatrix Capital Fund Ltd.; Mediatrix Capital PR LLC; and/or

Island Technologies, LLC, together with their officers, directors, employees, agents, attorneys,

representatives, and anyone acting or purporting to act on their behalf—including, but not limited

to, Michael Stewart, Michael Young, or Bryant Sewall.
Case 2:21-cv-02925-BRM-ESK Document 1-1 Filed 02/18/21 Page 6 of 9 PageID: 12




         7.    “Blue Isle Investor” refers to any Person who has transferred funds to BI/M with

the purpose of BI/M investing or trading those funds, including without limitation, any Person

whose funds have been held in any Blue Isle Brokerage Account.

         8.    “Blue Isle Brokerage Account” refers to any account at Equiti held in the name

of BI/M, including without limitation, Equiti Capital UK Limited account numbers ending in 0160,

0166, and 0167, and Equiti Armenia CJSC account numbers ending in 0013, 0021, 0023, and 0029.

         9.    “Person” or “persons” refers to natural persons, partnerships, limited liability

companies, or corporations.

         10.   The term “Document” or “Documents” is coextensive with its meaning in Federal

Rule of Civil Procedure 34. All copies of documents which are not identical duplicates of the

originals, such as where handwritten notes appear on them or are attached to them, are to be

considered separate documents and must be produced.

         11.   “Communication” or “Communications” shall mean any oral or written

statement, dialogue, colloquy, discussion, telephone conversation, video conference conversation,

face-to-face meeting, text message, instant message, calendar invite, social media message, e-mail,

or conversation, and also any transfer of thoughts or ideas between persons by means of

documents, and includes any transfer of data from one location to another by electronic or similar

means.

         12.   Whenever the phrase “relate to,” “related to,” or “relating to” is used herein, it

shall mean concerning, constituting, containing, embodying, identifying, dealing with, reflecting,

mentioning, defining, explaining, discussing, commenting upon, monitoring, supporting,

evidencing, modifying, contradicting, quoting, criticizing, describing, creating or maintaining,




                                                 2
Case 2:21-cv-02925-BRM-ESK Document 1-1 Filed 02/18/21 Page 7 of 9 PageID: 13




bearing upon, referring to, having any relationship to, constituting a basis for, deriving from or

arising from, or in any manner whatsoever pertinent to that subject.

        13.     “Including” and “including without limitation” are intended to illustrate the kind

of information responsive to each request herein. Such examples are not intended to be exhaustive

of the information sought and shall not in any way be read to limit the scope of the requests.

                                        INSTRUCTIONS

        1.      In accordance with Federal Rule of Civil Procedure 45, You shall produce the

Documents for inspection as they are kept in the usual course of business or shall organize and

label them to correspond with the categories in the following requests.

        2.      Pursuant to Federal Rule of Civil Procedure 45, You are required to produce all

Documents requested which are in Your possession, custody and/or control or within the

possession, custody, or control of Your attorneys.

        3.      If You claim that any Document responsive to any request below is subject to a

privilege or is confidential under Federal Rule of Civil Procedure 45(e)(2), please identify the

name(s) of the author(s), all recipients, the date of the Document, the subject matter of the

Document, the privilege or nature of confidentiality claimed, and the circumstances that give rise

to the privilege or confidentiality.

        4.      All Documents existing in electronic form shall be produced in electronic form in

a manner to preserve, without alteration or modification, all metadata associated with the electronic

Document, including without limitation extracted text.

        5.      If You are unable to answer or respond fully to any Document request, answer or

respond to the extent possible and specify the reasons for Your inability to answer or respond in

full.




                                                  3
Case 2:21-cv-02925-BRM-ESK Document 1-1 Filed 02/18/21 Page 8 of 9 PageID: 14




       6.      Unless otherwise noted in the Request, the responsive time period for each Request

is the Relevant Period—i.e. January 1, 2015 through the present.

                                  DOCUMENTS REQUESTED

       1.      All Documents and Communications related to or supporting, testimony given at

Your September 30, 2019 deposition in the SEC Litigation, including without limitation, the

statement that you were “sure everybody at Equiti knew about [the “hole”]” or open losing

positions that were not closed out.

       2.      All Communications related to Gary Dennison referring you to BI/M for

employment.

       3.      All Documents and Communications relating to Equiti’s business dealings and

relationship with BI/M.

       4.      All Documents related to Equiti’s provision of technology and/or technology

support services to BI/M, including without limitation, the provision of software, server hosting,

installation services, training, and/or technical support or consulting.

       5.      All Documents and Communications related to guidelines, guidance, and/or

instructions Equiti provided to BI/M related to the “proper use of the Software MetaTrader 4,

plugins, and/or other software that connects to, or affects the Software” as set forth in Section 4(b)

of the 2016 Memorandum of Understanding between Equiti and BI/M.

       6.      All Documents related to how the MT4 software allocated trades between Blue Isle

Investors.

       7.      All Documents related to the contents of the Blue Isle Investor account statements.

       8.      All Communications between Equiti and BI/M during the Relevant Period.




                                                   4
Case 2:21-cv-02925-BRM-ESK Document 1-1 Filed 02/18/21 Page 9 of 9 PageID: 15




       9.      All Documents and Communications related to trading losses in the Blue Isle

Brokerage Accounts.

       10.     All Documents related to meetings—including in-person, telephonic, and via video

conference—between Equiti and BI/M, including without limitation, all calendar entries or invites,

travel receipts, and call histories reflecting such meetings.

       11.     All Documents You have provided to the court-appointed Receiver, Brick Kane of

Robb Evans & Associates LLC, in the SEC Litigation.

       12.     All Documents You have provided to the United States Securities & Exchange

Commission or any United States Attorney’s Office relating to Equiti and/or BI/M.

       13.     Copies of any transcripts of testimony or sworn statements You have given before

the United States Securities & Exchange Commission, the U.S. Department of Justice or any

United States Attorney’s Office relating to Equiti and/or BI/M.




                                                   5
